DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2022 has been entered.
 	Claims 1-3 are currently amended.  Claims 1-6 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following newly added claim limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
“means for maintaining an ejector primary pressure operation” (claims 1-3)

The limitation uses the generic placeholder “means” coupled with functional language (indicated by an underline) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-3 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
“means for maintaining an ejector primary pressure operation” - gas pump 150 (paragraph [0046]).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-3 recite the limitation “means for maintaining an ejector primary operation in a narrower range than a power operation range of the system”.
The specification includes neither an explicit discussion, nor an implied suggestion of a comparison between the ejector primary pressure operation range and a “power operation range of the system”. The specification further includes no data supporting the claimed assertion. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 recite the limitation “means for maintaining an ejector primary operation in a narrower range than a power operation range of the system”.
It is not clear what comparison is required by this limitation. The standard is not provided in the specification and it is moreover not apparent on what meaningful basis one might compare the ejector primary pressure operation range and the power operation range of the fuel cell system. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over J. Power Sources, 185, pp 1122-1130, hereinafter Zhu in view of Japanese Patent Publication No. 2012/160361, hereinafter Kushibiki.  (A machine translation of Kushibiki is provided with the current office action).

Regarding claim 1, Zhu teaches a recirculation arrangement for a SOFC system (“high temperature fuel cell system”).  Each SOFC has an anode, a cathode and an electrolyte between them (Section 2.1 and figure 1).  
A supersonic ejector recirculates a portion of an anode exhaust gas and accomplishes a desired secondary flow rate (“recirculated flow rate”) (Section 2.2 and figures 1 and 2).  The ejector includes a nozzle (figure 1).  
A supply line (“means for providing a primary feedstock”) delivers a primary fuel gas to the nozzle of the ejector (Section 2.1 and figure 1).  The nozzle has a convergent-divergent flow channel (figures 1 and 3) through which the primary fuel gas will expand from an initial higher pressure to a lower pressure (figure 3).  The gas stream leaving the ejector enters a reformer (figure 1). 
Zhu shows the dependence of the recirculation ratio (ratio of the secondary “recirculated” flow rate to the primary gas flow rate) on various parameters within the system.
Zhu shows that the temperature of the motive fluid affects the ejector inlet pressure, which in turn affects the recirculation ratio and recirculation flow rate (figures 2 and 3a).  
Zhu does not teach: 1) a secondary feedstock air fluid provided to the nozzle of the ejector, a control system (“means for cutting off the secondary feedstock air fluid”) associated with the recirculation arrangement and a pump (“means for maintaining an ejector primary pressure operation”); 2) a means for operating heat removal from anode recirculation; and 3) a means for controlling temperature conditions and ejector functions.
Regarding 1), Kushibiki teaches a recirculation arrangement for a SOFC system (“high temperature fuel cell system”).  An ejector (20) recirculates a portion of an anode exhaust gas and accomplishes a desired recirculated flow rate (paragraph [0039]).  The motive fluid of the ejector (20) includes a fuel gas (“primary feedstock fluid”) and air (“secondary feedstock fluid”) (paragraph [0026]). Kushibiki teaches that if only fuel is used as a motive fluid, a very narrow range of the recirculation ratio (“G2/G1”) is possible and for this reason teaches the addition of air as a supplementary motive fluid (paragraph [0006]).
In Kushibiki’s arrangement, a controller (11) controls a fuel pump (15) for delivering fuel and an air blower (14) for delivering the supplementary air to the nozzle of the ejector.  In this way, Kushibiki controls the recirculation ratio in the system.  The controller maintains a desired motive flow and pressure at the nozzle of the ejector and thereby maintains the desired recirculated flow rate (paragraph [0039]).
The controller (11) controls the air blower (14) and is therefore capable of cutting off the supply of air (“secondary feedstock fluid”) if it is no longer needed.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use air as a supplementary motive fluid for the purpose of expanding the operational range of the ejector, a controller for the purpose of controlling the flow rates of the fuel and air for the purpose of achieving a desired recirculation flow rate and recirculation ratio and a fuel pump and blower for effecting the controlled flow rates and pressures of the fuel and air.
At the very least, the fuel pump and blower are capable of maintaining the ejector primary pressure in some narrower range relative to some arbitrarily selected power operation range of the system. In addition, this limitation appears to be an attempt at claiming an effect of the inclusion of the supplementary fluid which permits the recirculation range to be more widely varied – thus, given that the combination of Zhu and Kushibiki includes the supplementary fluid, it is expected that it would achieve the same effect.
Regarding 2), Kushibiki teaches a heat exchanger (19, “means for operating heat removal”) in the anode recirculation loop, which controls the temperature of the fuel gas and air (Kushibiki’s paragraph [0024] and figure 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a heat exchanger as taught by Kushibiki for the purpose of controlling the temperature of the motive fluid.
The heat exchanger in the system of Zhu as modified by Kushibiki is capable of operating when an air-fuel equivalence ratio exceeds 0.55.
The system of Zhu as modified by Kushibiki is capable of being operated such that the secondary feedstock air fluid is cut off at a nominal operation or when a pressure ratio exceeds a designated critical pressure limit while fuel is being supplied.
The system of Zhu as modified by Kushibiki is capable of being operated such that when the fuel cells are not loaded, an oxygen to carbon ratio of feedstocks alone is above a carbon formation limit and the recirculation rate exceeds 70%.
Regarding 3), Kushibiki teaches a heat exchanger (19, “means for actively controlling temperature”), which controls the temperature of the fuel gas and air (Kushibiki’s paragraph [0024] and figure 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a heat exchanger as taught by Kushibiki for the purpose of controlling the temperature of the motive fluid. Controlling the temperature of the motive fluid controls “ejector functions”.
It is noted that the instant claim includes functional limitations in an apparatus claim. Apparatus claims must be distinguished from the Prior Art in terms of structure rather than function and as long as the prior art contains the structure as recited in the instant claims it will be capable of performing the function. See MPEP 2114. This applies to all grounds of rejections in this office action. 

Regarding claim 2, Zhu teaches a recirculation arrangement for a SOFC system (“high temperature fuel cell system”).  Each SOFC has an anode, a cathode and an electrolyte between them (Section 2.1 and figure 1). Any fuel cell operated in reverse is an electrolysis system. 
A supersonic ejector recirculates a portion of an anode exhaust gas and accomplishes a desired secondary flow rate (“recirculated flow rate”) (Section 2.2 and figures 1 and 2).  The ejector includes a nozzle (figure 1).  
A supply line (“means for providing a primary feedstock”) delivers a primary gas to the nozzle of the ejector (Section 2.1 and figure 1).  The nozzle has a convergent-divergent flow channel (figures 1 and 3) through which the primary gas will expand from an initial higher pressure to a lower pressure (figure 3).  The gas stream leaving the ejector enters a reformer (figure 1). 
Zhu shows the dependence of the recirculation ratio (ratio of the secondary “recirculated” flow rate to the primary gas flow rate) on various parameters within the system.
Zhu shows that the temperature of the motive fluid affects the ejector inlet pressure, which in turn affects the recirculation ratio and recirculation flow rate (figures 2 and 3a).  
Zhu does not teach: 1) a secondary feedstock fluid provided to the nozzle of the ejector, a control system (“means for cutting off the secondary feedstock fluid”) associated with the recirculation arrangement and a pump (“means for maintaining an ejector primary pressure operation”); 2) a means for operating heat removal from anode recirculation; and 3) a means for controlling temperature conditions and ejector functions.
Regarding 1), Kushibiki teaches a recirculation arrangement for a SOFC system (“high temperature fuel cell system”).  An ejector (20) recirculates a portion of an anode exhaust gas and accomplishes a desired recirculated flow rate (paragraph [0039]).  The motive fluid of the ejector (20) includes a fuel gas and air (paragraph [0026]). Kushibiki teaches that if only fuel is used as a motive fluid, a very narrow range of the recirculation ratio (“G2/G1”) is possible and for this reason teaches the addition of air as a supplementary motive fluid (paragraph [0006]).
In Kushibiki’s arrangement, a controller (11) controls a fuel pump (15) for delivering fuel and an air blower (14) for delivering the supplementary fluid to the nozzle of the ejector.  In this way, Kushibiki controls the recirculation ratio in the system.  The controller maintains a desired motive flow and pressure at the nozzle of the ejector and thereby maintains the desired recirculated flow rate (paragraph [0039]).
The controller (11) controls the air blower (14) and the fuel pump (15) and is therefore capable of cutting off the supply of either fluid if it is no longer needed.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a supplementary motive fluid for the purpose of expanding the operational range of the ejector, a controller for the purpose of controlling the flow rates of the fuel and supplementary motive fluid for the purpose of achieving a desired recirculation flow rate and recirculation ratio and a fuel pump for effecting the controlled flow rates and pressures of the fuel and supplementary motive fluid.
At the very least, the fuel pump is capable of maintaining the ejector primary pressure in some narrower range relative to some arbitrarily selected power operation range of the system. In addition, this limitation appears to be an attempt at claiming an effect of the inclusion of the supplementary fluid which permits the recirculation range to be more widely varied – thus, given that the combination of Zhu and Kushibiki includes the supplementary fluid, it is expected that it would achieve the same effect.
In the system of Zhu as modified by Kushibiki, air is capable of being used as a “primary fluid” and fuel is capable of being used as a “secondary fluid”.
Regarding 2), Kushibiki teaches a heat exchanger (19, “means for operating heat removal”), which controls the temperature of the fuel gas and air (Kushibiki’s paragraph [0024] and figure 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a heat exchanger as taught by Kushibiki for the purpose of controlling the temperature of the motive fluid.
The heat exchanger in the system of Zhu as modified by Kushibiki is capable of operating when an air-fuel equivalence ratio exceeds 0.55.
The system of Zhu as modified by Kushibiki is capable of being operated such that the secondary feedstock fluid is cut off at a nominal operation or when a pressure ratio exceeds a designated critical pressure limit while air is being supplied.
The system of Zhu as modified by Kushibiki is capable of being operated such that when the electrolysis cells are not loaded, an oxygen to carbon ratio of feedstocks alone is above a carbon formation limit and the recirculation rate exceeds 70%.
Regarding 3), Kushibiki teaches a heat exchanger (19, “means for actively controlling temperature”), which controls the temperature of the fuel gas and air (Kushibiki’s paragraph [0024] and figure 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a heat exchanger as taught by Kushibiki for the purpose of controlling the temperature of the motive fluid. Controlling the temperature of the motive fluid controls “ejector functions”.
It is noted that the instant claim includes functional limitations in an apparatus claim. Apparatus claims must be distinguished from the Prior Art in terms of structure rather than function and as long as the prior art contains the structure as recited in the instant claims it will be capable of performing the function. See MPEP 2114. This applies to all grounds of rejections in this office action. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2012/160361, hereinafter Kushibiki.

Regarding claim 3, Kushibiki teaches a recirculation method for a SOFC system (“high temperature fuel cell system”). 
The method comprises recirculating a fraction of anode exhaust gas.
A desired flow rate of the recirculated anode exhaust gas is accomplished by using an ejector (20) (paragraph [0039]).
A fuel gas (“primary feedstock fluid”) is delivered to a nozzle of the ejector (20) (paragraph [0022] and figure 1).  Air (“supplementary fluid”) is also delivered to the nozzle of the ejector (20) (paragraph [paragraph [0022] and figure 1).
The nozzle has a convergent-divergent flow channel (figure 10) through which the fuel gas will expand from an initial higher pressure to a lower pressure (paragraph [0032]).
A controller (11) controls a fuel pump (15, “means for maintaining an ejector primary pressure operation”) and an air blower (14, “means for maintaining an ejector primary pressure operation”) to regulate the flow rates of the fuel gas and air and to maintain a desired motive flow and pressure at the nozzle of the ejector and to thereby maintain the desired recirculated flow rate (paragraph [0039]).
A heat exchanger (19, “means for controlling temperature”), controls the temperature of the fuel gas and air (Kushibiki’s paragraph [0024] and figure 1). Controlling the temperature controls “ejector functions”.
At the very least, the fuel pump and air blower are capable of maintaining the ejector primary pressure in some narrower range relative to some arbitrarily selected power operation range of the system. In addition, this limitation appears to be an attempt at claiming an effect of the inclusion of the supplementary fluid which permits the recirculation range to be more widely varied – thus, given that Kushibiki includes the supplementary fluid, it is expected that it would achieve the same effect.
Kushibiki does not explicitly teach a step of cutting off the supply of air when the fuel gas alone can maintain a desired flow and pressure at the ejector.
However, Kushibiki explains that air is added to the inlet of the ejector in order to increase the mass flow rate of the motive gas without increasing the mass flow rate of the fuel gas.  The purpose of this is to increase the boost pressure of the ejector (paragraphs [0039, 0044]).  Air also serves the purpose of participating in the reforming reaction of the reformer (paragraph [0021]).  However, Kushibiki supplies air separately to the reformer through valve (31) (paragraph [0049] and figure 4).
Therefore, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention that if the required boost pressure could be achieved by supplying only fuel gas to the ejector, that the air supply could be interrupted.  

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over J. Power Sources, 185, pp 1122-1130, hereinafter Zhu, Japanese Patent Publication No. 2012/160361, hereinafter Kushibiki as applied to claims 1-3 above, and further in view of U.S. Pre-Grant Publication No. 2014/0050998, hereinafter Ikezoe.
Regarding claims 4-6, Zhu as modified by Kushibiki teaches a recirculation arrangement which uses an ejector to recirculate an anode exhaust gas discharged from the anode of a fuel cell. A fuel gas is used as motive gas in the ejector (20) (Zhu's Section 2.1 and figure 1)
Zhu as modified by Kushibiki fails to teach a means for by-passing of the ejector by the fuel gas.
Ikezoe teaches a recirculation arrangement which uses an ejector (22) for recirculating anode exhaust gas discharged from the anode of a fuel cell stack (10) (paragraphs [0021, 0026] and figure 1A).  Ikezoe uses a hydrogen-containing fuel gas as the motive gas in the ejector.  Ikezoe teaches a by-pass pipe (20b) and a control valve (32) which are used to direct the hydrogen-containing fuel gas to by-pass the ejector (paragraph [0024, 0025] and figure 1A). The by-pass pipe (20b) and the control valve (32) are “means for by-passing the nozzle of the ejector”.
Ikezoe explains that the purpose of the by-pass pipe is to allow the flow rate of the recirculating anode exhaust gas to be maintained regardless of the amount of fresh gas required by the system (paragraphs [0009, 0010]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a by-pass pipe for the purpose of allowing the flow rate of the recirculating anode exhaust gas to be maintained regardless of the amount of fresh gas required by the system.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,511,035 in view of Japanese Patent Publication No. 2012/160361, hereinafter Kushibiki. 
Claims 1 and 8 of the patent include all of the limitations of claims 1 and 2 except for a means for operating heat removal and a means for maintaining an ejector primary pressure operation in a narrower range than a power operation range of the system.
Kushibiki teaches a heat exchanger (19, “means for operating heat removal”), which controls the temperature of the fuel gas and air (Kushibiki’s paragraph [0024] and figure 1). Kushibiki’s heat exchanger is capable of being used when lambda exceeds 0.55. Kushibiki further teaches a fuel pump (15, “means for maintaining an ejector primary pressure”) for delivering fuel (paragraph [0039]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a heat exchanger as taught by Kushibiki for the purpose of controlling the temperature of the motive fluid and a pump for maintaining a flow rate and primary ejector pressure. At the very least, the fuel pump is capable of maintaining the ejector primary pressure in some narrower range relative to some arbitrarily selected power operation range of the system. In addition, this limitation appears to be an attempt at claiming an effect of the inclusion of the supplementary fluid which permits the recirculation range to be more widely varied – thus the combination of claimed limitations would be expected to achieve the same effect.
     
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,511,035 in view of Japanese Patent Publication No. 2012/160361, hereinafter Kushibiki. 
Claim 14 of the patent includes all of the limitations of claim 3 except for a means for maintaining an ejector primary pressure operation in a narrower range than a power operation range of the system.
Kushibiki teaches a fuel pump (15, “means for maintaining an ejector primary pressure”) for delivering fuel (paragraph [0039]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a pump for maintaining a flow rate and primary ejector pressure. At the very least, the fuel pump is capable of maintaining the ejector primary pressure in some narrower range relative to some arbitrarily selected power operation range of the system. In addition, this limitation appears to be an attempt at claiming an effect of the inclusion of the supplementary fluid which permits the recirculation range to be more widely varied – thus the combination of claimed limitations would be expected to achieve the same effect.

Response to Arguments
Applicant's arguments filed on 12 October 2022 have been fully considered but they are not persuasive. 
Applicant alleges that Zhu teaches a subsonic ejector. 
This assertion is refuted at least by applicant’s own specification – see paragraphs [0033 and 0041]. 

Applicant argues that the instantly disclosed arrangement includes a “means to maintain the ejector primary flow within a narrow window whilst covering the full modulation range of 0-100% load or fuel usage to the fuel cells”. 
It is noted that this assertion is not claimed, although it appears to be the effect attempted to be claimed by the newly added limitation to claims 1-3. It is further noted that this effect is not described explicitly or implicitly in the specification, therefore including it in the claims would constitute new matter. 
Finally, this effect appears to be the result of the inclusion of the supplementary fluid and would thus be expected to be achieved by Kushibiki alone (as applied to claim 3) or by the combination of Zhu and Kushibiki (as applied to claims 1, 2 and 4-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
LILIA V. NEDIALKOVA
Examiner
Art Unit 1724